Citation Nr: 0523413	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  95-38 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoporosis, to 
include as secondary to service-connected residuals of injury 
to the lumbosacral spine.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent 
for hiatal hernia.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left foot fracture with a bone spur.

6.  Entitlement to an initial rating in excess of 60 percent 
for residuals of injury to the lumbosacral spine.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970, April 1971 to February 1992, and July 1995 to 
August 1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  This case was before the Board in December 1997 when 
it was remanded for additional development.

The Board notes that the issue of entitlement to an initial 
rating in excess of 10 percent for eczema was previously 
before the Board in December 1997.  However, in statements 
received by the RO in June 2002 and July 2003, the veteran 
indicated that he was satisfied with the 10 percent rating 
and withdrew his appeal with respect to this issue.  See 
38 C.F.R. § 20.204.

The Board also notes that in December 2003, the veteran was 
provided a Statement of the Case on the issue of entitlement 
to a higher initial rating for diabetes mellitus.  In a cover 
letter sent with the Statement of the Case, the veteran was 
informed of the requirement that he submit a substantive 
appeal in response to the Statement of the Case if he desired 
appellate review with respect to this issue.  The veteran did 
not thereafter submit a substantive appeal with respect to 
this issue.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to this matter.


FINDINGS OF FACT

1.  Osteoporosis was not present in service or until many 
years thereafter, and is not etiologically related to service 
or service-connected disability.

2.  Since August 2002, the veteran's PTSD has been productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational  tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

3.  Since March 1992, the veteran's hiatal hernia has been 
productive of recurrent epigastric distress without 
hemorrhages, ulcerated areas or lesions, dysphagia, weight 
loss, hematemesis, melena, anemia or other symptoms 
productive of considerable impairment of health.  

4.  The veteran has level III hearing in the right ear and 
level IV hearing in the left ear.


CONCLUSIONS OF LAW

1.  Osteoporosis was not incurred in or aggravated by active 
duty, nor is it proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).

2.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2004).  

3.  The criteria for a rating in excess of 10 percent for 
hiatal hernia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.113, 4.114, Diagnostic Code 7346 
(2004).

4.  The criteria for an initial 10 percent rating for 
bilateral hearing loss disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, Tables VI and VII, Diagnostic Code 6100 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the implementing regulations [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
request the claimant to submit any pertinent evidence in his 
or her possession. 

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."Id. at 121. 

With respect to the issue of entitlement to service 
connection for osteoporosis, the veteran was provided the 
notice required under the VCAA and the implementing 
regulations by letter dated in December 2003.  He was given 
ample time to respond.  In this case, there is no indication 
or reason to believe that the RO's decision would have been 
different had the claim not been adjudicated before the 
notice required by the VCAA and the implementing regulations 
was provided.  Therefore, the Board believes that any 
procedural error by the RO was not prejudicial to the 
veteran.

Moreover, with respect to the issue of service connection for 
osteoporosis, all pertinent, available evidence has been 
obtained.  In addition, the veteran underwent an appropriate 
VA medical examination.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  

With respect to the issue of entitlement to a higher initial 
rating for hiatal hernia, the veteran was provided the notice 
required under the VCAA and the implementing regulations by a 
statement of the case issued in October 2000.  He was given 
ample time to respond.  Thereafter, the issue was 
readjudicated in July 2004.  In this case, there is no 
indication or reason to believe that the RO's decision would 
have been different had the claim not been adjudicated before 
the notice required by the VCAA and the implementing 
regulations was provided.  Therefore, the Board believes that 
any procedural error by the RO was not prejudicial to the 
veteran.

Moreover, with respect to the issue of entitlement to a 
higher initial rating for hiatal hernia, all pertinent, 
available evidence has been obtained.  In addition, the 
veteran underwent an appropriate VA medical examination.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

With regard to the veteran's claim for a higher initial 
rating for PTSD, the Board notes that VA's General Counsel 
has held that the notification requirements of the VCAA and 
the regulations implementing it are not applicable to initial 
evaluation issues if the required notice had been provided in 
response to the underlying service connection claim.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The  Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  
However, the Board notes that the record reflects that by 
statement of the case dated in December 2003, the veteran has 
been informed of the requirements for the benefit sought on 
appeal, the evidence necessary to substantiate his claim, the 
information that he must provide to enable the RO to obtain 
evidence on his behalf, and the evidence that he should 
submit.  Moreover, the pertinent post-service medical records 
have been obtained, and the veteran has been afforded an 
appropriate VA examination.  In sum, the facts pertinent to 
this claim have been properly developed.  

With respect to the issue of entitlement to a higher initial 
rating for bilateral hearing loss disability, the veteran was 
provided the notice required under the VCAA and the 
implementing regulations by a statement of the case issued in 
September 1993 and subsequent supplemental statements of the 
case.  He was advised that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  He was given ample time to respond.  Thereafter, 
the issue was readjudicated in June 2003.  In this case, 
there is no indication or reason to believe that the RO's 
decision would have been different had the claim not been 
adjudicated before the VCAA notice was provided.  Therefore, 
the Board believes that any procedural error by the RO was 
not prejudicial to the veteran.

Moreover, with respect to the issue of entitlement to a 
higher initial rating for bilateral hearing loss disability, 
all pertinent, available evidence has been obtained.  In 
addition, the veteran underwent an appropriate VA medical 
examination.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Accordingly, the Board will address the merits of these 
claims.  

Service Connection for Osteoporosis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In the case at hand, service medical records dated from 1968 
to 1995, are negative for evidence of osteoporosis.

X-rays obtained in conjunction with a July 2002 VA 
examination revealed moderate osteoporosis in the lumbar 
spine.

In August 2002, the veteran submitted a claim for service 
connection for osteoporosis.  He maintained that his 
osteoporosis was secondary to his service-connected low back 
disability.

A November 2002 VA examination report notes that the veteran 
was taking Fosamax for his osteoporosis.  The veteran stated 
that he was told by his private physician that his 
osteoporosis was due to his service-connected low back 
disability.  However, when the VA examiner said that he was 
going to call the veteran's private physician, the veteran 
admitted that his private physician had never linked his 
osteoporosis to his service-connected low back disability.  
During the examination, the veteran reported that he had been 
a smoker for 20 years.  The examiner opined that the 
veteran's smoking history, age, and the fact that he did not 
exercise caused his osteoporosis.  He further stated, "There 
are no risk factors that herniated nucleus pulposus can cause 
[osteoporosis]."

As noted above, the veteran's service medical records are 
negative for any finding or diagnosis of osteoporosis.  

The veteran is currently diagnosed with osteoporosis; 
however, the first medical evidence of osteoporosis, as noted 
above, is many years after the veteran's discharge.  
Specifically, a July 2002 VA X-ray revealed findings of 
osteoporosis.

The November 2002 VA examiner, after a specific review of the 
veteran's claims files, opined that the veteran's 
osteoporosis was not related to his service-connected low 
back disability.  The VA examiner cited to specific history 
particular to the veteran, and opined that the veteran's 
osteoporosis was likely due to his history of smoking, 
advancing age and lack of exercise.  The record contains no 
medical opinion favorable to the veteran's claim.  

Finally, the Board notes that the veteran's assertions alone 
are insufficient to support a grant of service connection.  
It is undisputed that a layperson is competent to offer 
evidence as to facts within his or her personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a layperson is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
the veteran's osteoporosis.  See Anderson v. West, 12 Vet. 
App. 491, 496 (1999); Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  Hence, any lay assertions in this regard have no 
probative value.  

The Board finds, therefore, that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for osteoporosis.

Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases such as this one 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  See Fenderson  
v. West, 12 Vet. App. 119 (1999).

PTSD

PTSD is to be assigned a 30 percent evaluation for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL  DISORDERS (4th 
ed.), p.32.] GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

In the present case, service personnel records note that the 
veteran's military service included a period of service in 
the Republic of Vietnam; his military occupational specialty 
was medical NCO.  His awards include the Purple Heart, the 
Bronze Star Medal and the Combat Infantryman Badge.  

VA outpatient treatment records dated from February 2002 to 
October 2002 note that the veteran was seen with complaints 
of anger and nightmares.

In a September 2002 statement, the veteran's wife reported 
that he suffered from nightmares three to five times per 
week.  She stated that the veteran avoided eye contact with 
people and his attitude was rude.  In addition, she stated 
that the veteran refused to cut his hair.  She also noted 
that the veteran seemed insecure, had no friends and tried to 
isolate himself from others.

A November 2002 VA examination report notes the veteran's 
complaints of dreams and recurring thoughts about his service 
in Vietnam.  He also complained of feeling angry and upset.  
He indicated that he did not like being in crowds or around 
people, standing in line, or waiting at traffic lights.  In 
addition, he did not like loud noises.  He reported checking 
his windows and doors to make sure they were locked.  The 
veteran denied ever having been hospitalized for psychiatric 
complaints.  He reported that he was currently working as a 
health systems specialist.  He also reported sleeping six 
hours per night.

Mental status examination revealed no evidence of impairment 
of thought process or communication.  The veteran denied 
delusions, suicidal ideation, homicidal ideation, or 
hallucinations.  Eye contact was good and appropriate during 
the examination.  The veteran's hygiene was adequate and he 
was able to engage in the basic activities of daily living.  
He was fully oriented in all spheres.  Both short and long 
term memory were intact.  Although the veteran reported 
checking his windows and doors, there was no evidence of 
obsessive or ritualistic behavior that interfered with 
routine activities.  His speech was logical and coherent with 
normal rate and flow.  The veteran reported bouts of anxiety, 
but there was no evidence of panic attacks.  The veteran's 
mood was anxious with guarded affect.  Psychometric testing 
revealed possible concentration problems.  In addition, the 
examiner noted that the veteran's relationships were marked 
by distrust, suspicion and anger.  He opined that there was 
strong evidence of personality disorder.  The examiner stated 
that the veteran marginally met the criteria for a diagnosis 
of PTSD.  The GAF was reported to be 75.  The examiner opined 
that the veteran's difficulty with people and crowds appeared 
to be related to personality disorder, rather than PTSD.

By rating decision dated in March 2003, the RO granted 
service connection for PTSD, and assigned a 10 percent 
rating, effective from August 2002.  Thereafter, the veteran 
expressed disagreement with the evaluation assigned.

By rating decision dated in December 2003, the RO granted the 
veteran an increased 30 percent rating for his service-
connected PTSD, effective from August 2002.  Thereafter, the 
veteran continued his appeal.

An April 2004 VA examination report notes the veteran's 
complaints of excessive anxiety.  He stated that he was 
startled with sudden noises and had flashbacks when he 
smelled diesel trucks or heard helicopters.  He complained 
that he was easily frustrated and annoyed.  He reported 
having angry outbursts especially when waiting in lines or 
waiting for appointments.  He also reported having problems 
getting along with people.  He did not like being in crowds 
or having anyone stand behind him.  He indicated that he 
continued to check his windows and doors to make sure they 
were locked.  The veteran denied receiving any inpatient or 
outpatient psychiatric treatment.  He reported working as a 
health systems specialist; he worked in a computer office by 
himself.  He reported missing 11 days of work because of 
psychiatric problems.  The veteran reported that he was 
married to his fourth wife; their relationship was "fair."  
He denied having any friends or hobbies; he spent his time 
watching television. 

Upon examination, the veteran showed no impairment of thought 
process or communication.  The veteran denied suicidal 
ideation, homicidal ideation, persistent delusions, or 
persistent hallucinations.  Eye contact was good.  The 
veteran showed no inappropriate behavior, although he was 
quite tearful.  He showed the ability to maintain good 
hygiene and other activities of daily living.  He was 
oriented in all spheres.  He exhibited ritualistic behavior 
in the form of checking doors and windows at night.  The rate 
and flow of his speech were normal.  He exhibited a great 
deal of anxiety in having to discuss his military 
experiences, but had no panic attacks.  His mood was 
depressed and his affect was restricted.  He had impaired 
impulse control in that he recently destroyed property.  The 
veteran reported being unable to initiate, maintain and 
terminate sleep.  GAF was noted to be 58.  The examiner 
opined that the veteran's PTSD symptoms were moderate.

In the present case, the evidence does not reflect more 
social and industrial impairment than that contemplated by a 
30 percent rating.  The veteran's service-connected PTSD is 
manifested by symptoms such as anxiety, depression, flattened 
affect and sleep disturbance.  He does not exhibit the 
abnormal speech patterns, difficulty in understanding complex 
commands, impairment of  memory, impaired judgment, impaired 
abstract thinking, or panic attacks more than once a week 
associated with the next higher rating of 50 percent.  

The GAF scores of 75 reported on the November 2002 VA 
examination report and 58 reported on the April 2004 VA 
examination report reflect no more than moderate symptoms or 
moderate social and industrial impairment, and are not 
consistent with a rating in excess of 30 percent.  

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation but has found none.  
The Board has also considered whether the veteran is entitled 
to a higher rating for any portion of the initial evaluation 
period.  However, at no time since the effective date of the 
grant of service connection does the evidence show 
entitlement to a rating higher than the rating assigned.  The 
assigned rating reflects the greatest degree of disability 
shown by the record; thus, staged ratings are not for 
application.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



Hiatal Hernia

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The Rating Schedule authorizes a 60 percent rating for a 
hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is warranted for a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health.  With two or more such symptoms of less 
severity, a 10  percent rating is appropriate.  38 C.F.R. § 
4.114, Diagnostic Code 7346.  

In the case at hand, the veteran's service medical records 
show that he registered digestive system complaints.  
Moreover, in a report of medical history prepared in 
connection with a January 1992 examination for separation, 
the veteran responded in the affirmative to the questions of 
whether he currently had or had ever had pain or pressure, in 
his chest and frequent indigestion.  At his separation 
examination in January 1992, the veteran's abdomen and 
viscera were noted to be normal.  There was no finding of 
hernia.

The veteran filed a claim for VA compensation benefits in 
March 1992 without specifying the disabilities for which 
service connection was sought.  In April 1992 he provided a 
statement in which he clarified that the disabilities for 
which service connection was sought included disability 
manifested by chest pain and heart burn, which he stated 
began in 1991.

A September 1992 VA examination report notes the veteran's 
complaints that he developed problems with pyrosis and 
epigastric abdominal pain radiating to the substernal chest 
area in 1991 and that he continued to have flare-ups of the 
condition at least once or twice a week.  In connection with 
the VA examination, the veteran underwent an upper GI barium 
study, which disclosed a small sliding hiatal hernia with no 
evidence of reflux or esophagitis.

In a December 1997 decision, the Board granted service 
connection for hiatal hernia.  Thereafter, by rating decision 
dated in June 1999, the RO effectuated the Board's award of 
service connection, and assigned a 10 percent rating for 
hiatal hernia, effective in March 1992.  Thereafter, the 
veteran disagreed with the rating assigned.

During an August 1999 VA examination, the veteran reported a 
history of frequent heartburn with regurgitation of acid 
since 1990 or 1991.  At that time, he experienced these 
symptoms about three times per week.  Because he was so busy 
working, he did not have time to seek medical treatment; he 
used over the counter medication such as Mylanta and Rolaids.  
Currently, his condition was worse.  He had daily heartburn, 
with flare-ups at least twice a day associated with fullness 
in the epigastric area with regurgitation and chest pain 
radiating to the left shoulder.  The flare-ups lasted from 
five to fifteen minutes.  He took Ranitidine, Mylanta and 
Tums.  Twice a week he woke up at night with a cough, throat 
burning, a feeling of regurgitation and increased acidity in 
his throat.  He denied any nausea, vomiting, hematemesis, 
dysphasia, melena, hematochezia, or weight loss.  He was 
eating well, but watched his diet.  Upon examination, the 
veteran was in no apparent distress.  Tenderness was noted 
over the epigastric area and the right upper quadrant area.  
There was no organomegaly.  The examiner noted that a July 
1999 upper GI series was negative for any abnormalities of 
the esophagus, stomach, or duodenum.  The examiner noted that 
hiatal hernia was not found and that the veteran was 
generally in a good state of health with no signs of 
malnutrition.  The diagnosis was gastroesophageal reflux 
syndrome (GERD) with exacerbation.

A December 1999 VA outpatient treatment record notes the 
veteran's complaints of constant heartburn and nausea, as 
well as continued reflux.  The assessment was breakthrough 
GERD.  Lansoprazole was prescribed.

Thereafter, VA treatment records and examination reports are 
negative for findings related to the veteran's service-
connected hiatal hernia.  However, a January 2002 VA 
outpatient treatment report notes that the veteran denied 
nausea, vomiting, diarrhea, dysuria and hematuria.  A 
November 2002 VA examination report notes that the veteran 
was overweight.  

For the period beginning in March 1992, the medical evidence 
shows that the veteran's hiatal hernia caused daily 
heartburn, substernal arm or shoulder pain and reflux 
symptoms.  He has also complained of symptoms of 
regurgitation of food.   Upper GI series revealed normal 
findings with respect to his esophagus, stomach and duodenum.  
The most recent diagnosis in 1999 was GERD, without evidence 
of hiatal hernia.  There is no medical evidence of dysphagia, 
vomiting, material weight loss, hematemesis, or melena with 
moderate anemia; nor does the veteran claim that he suffers 
from any of these symptoms.  The veteran has never reported 
any problems swallowing.  In fact, in August 1999, he 
reported that he was eating well.  None of the medical 
evidence indicates that the service-connected hiatal hernia 
is productive of anything approaching considerable impairment 
of the veteran's health.  As such, a higher rating under 
Diagnostic Code 7346 is not warranted.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  See 38 U.S.C.A § 5107(b); 
Gilbert, supra.



Bilateral Hearing Loss Disability

The veteran is currently in receipt of an initial 
noncompensable rating for bilateral hearing loss disability.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2004).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified  
frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the puretone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

The veteran's service personnel records note that he had 
combat service in the Vietnam Era.

In April 1992, the veteran submitted a claim for service 
connection for hearing loss disability.

By rating decision dated in January 1993, based on a review 
of the veteran's service personnel and medical records, the 
RO granted service connection for bilateral hearing loss 
disability and assigned a noncompensable evaluation, 
effective March 1, 1992.  The veteran appealed the rating 
assigned.

On the authorized VA audiological evaluation in July 1998, 
pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
50
50
40
LEFT
-
15
60
55
50

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 74 percent in the left ear.



On the authorized VA audiological evaluation in August 1999, 
pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
45
45
40
LEFT
-
20
60
55
55

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 78 percent in the left ear.

In considering the veteran's claim, the Board notes the 
veteran's hearing impairment does not fall into either of the 
exceptional patterns of hearing impairment.  Analyzing the 
results of the July 1998 VA audiogram, based on an 80 percent 
speech recognition score and a 39-decibel average puretone 
threshold in the right ear, Table VI indicates a designation 
of Level "III" for the right ear.  Based on a 74 percent 
speech recognition score and a 45-decibel average puretone 
threshold, Table VI indicates a designation of Level "IV" for 
the left ear.  When applied to Table VII, the numeric 
designations of "III" for the better ear and "IV" for the 
poorer ear translate to a 10 percent evaluation.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  Analyzing the results of the 
August 1999 VA audiogram, based on a 90 percent speech 
recognition score and a 35-decibel average puretone threshold 
in the right ear, Table VI indicates a designation of Level 
"II" for the right ear.  Based on a 78 percent speech 
recognition score and a 48-decibel average puretone 
threshold, Table VI indicates a designation of Level "III" 
for the left ear.  When applied to Table VII, the numeric 
designations of "II" for the better ear and "III" for the 
poorer ear translate to a noncompensable evaluation.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  

The Board notes that these audiometric test results were 
obtained over a 13-month period.  The puretone thresholds for 
both ears and the speech recognition scores for the left ear 
were essentially the same on both examinations.  The 
difference lies in the speech recognition score for the right 
ear, which shows an improvement from 80 percent to 90 percent 
over the 13-month period.  It appears that the August 1999 
speech recognition score for the right ear was an anomaly and 
not representative of the veteran's overall hearing loss 
disability.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that his bilateral hearing loss 
disability more nearly approximates the criteria for a 10 
percent disability evaluation for the period of the appeal.

The Board finds that the rating described above reflects the 
greatest degree of disability shown by the record.  See 
Fenderson, supra.  As the evaluation of hearing loss is based 
on objective testing, the Board has no real discretion in 
this regard and must predicate its determination on the basis 
of the results of the audiology studies of record.  


ORDER

Service connection for osteoporosis is denied.

An initial rating in excess of 30 percent for PTSD is denied.

An initial rating in excess of 10 percent for hiatal hernia 
is denied.

An initial 10 percent rating bilateral hearing loss 
disability is granted, subject to the criteria governing 
awards of monetary benefits.


REMAND

With respect to the veteran's service connected left foot 
disability, the Board notes that X-rays obtained during the 
veteran's military service revealed an old fracture deformity 
of the second metatarsal with spur formation.  In December 
1997, the Board remanded the issue of entitlement to an 
initial compensable rating for residuals of left foot 
fracture with a bon spur for a VA examination in accordance 
with 38 C.F.R. §§ 4.40, 4.45 and DeLuca v Brown, 8 Vet. App. 
202 (1995). 

The veteran underwent a VA examination in July 1998.  The 
examiner noted that there was no evidence of significant 
intrinsic disorder of the foot; findings of pain and 
paresthesias were attributed to the veteran's intervertebral 
disc syndrome.  However, the Board notes that a January 2002 
VA podiatry consultation report notes the veteran's 
complaints of left foot pain and an assessment of neuroma of 
the second interspace of the left foot.  A March 2002 VA 
podiatry consultation report notes the veteran's history of 
treatment for neuroma of the left foot and metatarsalgia.  
The Board finds, therefore, that the veteran should be 
scheduled for another VA examination to clarify the nature 
and severity of his service-connected left foot disability.

In addition, with respect to the issue of entitlement to an 
initial compensable rating for residuals of left foot 
fracture, the Board notes that there is nothing the record 
that satisfies that notification requirements of the VCAA.

With respect to the issue of entitlement to an initial rating 
in excess of 60 percent for residuals of injury to the 
lumbosacral spine, additional evidence (including April 2004 
and February 2005 VA examination reports) was received by the 
RO subsequent to the issuance of the last supplemental 
statement of the case in June 2003.  Unfortunately, the RO 
has not issued an SSOC considering this additional evidence.  
Because the additional evidence is pertinent to the issue of 
entitlement to a higher initial rating for residuals of 
injury to the lumbosacral spine, it must be reviewed by the 
RO, and an SSOC furnished if the appeal remains denied.  
38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2004).

The Board also notes that during the pendency of the 
veteran's appeal, the diagnostic criteria for evaluating 
diseases and injuries of the spine were revised, effective 
September 23, 2002 (see 67 Fed. Reg. 54,345-49 (August 22, 
2002)) and again, effective September 26, 2003 (see 68 Fed. 
Reg. 51,454 (August 27, 2003)).  Additional development of 
the medical evidence is required because an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

For the reasons noted above, the case is hereby REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  With respect to the issue of 
entitlement to an initial compensable 
rating for residuals of left foot 
fracture with bony spur, the RO or AMC 
should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), to include 
notification that he should submit any 
pertinent evidence in his possession.  

2.  The RO or AMC should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  Thereafter, the veteran should be 
scheduled for a VA examination for the 
purpose of determining the current 
severity of his service-connected 
disability of the left foot.  The claims 
files and a copy of this Remand must be 
made available to and reviewed by the 
examiner.

All indicated studies should be 
performed.  

The examiner should identify any 
objective evidence of pain.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  

In addition, the examiner should provide 
an assessment with respect to the 
service-connected impairment of the left 
foot as to whether the impairment is less 
than mild, mild, moderate, moderately 
severe, or severe.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
current extent of his service-connected 
low back disability.  The claims files 
must be provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, including X-ray 
studies and range of motion studies in 
degrees, should be performed.

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  The examiner should undertake 
range of motion studies of the 
lumbosacral spine, noting the exact 
measurements for forward flexion, 
extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional 
functional impairment on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not possible, the examiner should 
so state.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include characteristic pain, demonstrable 
muscle spasm and absent ankle jerk.  In 
addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Thereafter, the RO or the AMC should 
readjudicate the issues on appeal in 
light of all pertinent evidence and legal 
authority.  In evaluating the veteran's 
service- connected low back disability, 
the RO or the AMC should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to include consideration 
of both the former and the revised rating 
criteria during the periods they are 
applicable.  The RO or the AMC should 
also consider whether the case should be 
forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford them the 
appropriate opportunity for response 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


